DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and specie B in the reply filed on 4/14/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden and the Examiner did not provide proof of serious burden.  The Applicant argues that the species are not mutually exclusive because specie A does not require the controller.  This is not found persuasive because the inventions are method and apparatus.  They belong to different classification groups, which would provide serious burden to the Examiner.  The species are separate as they are performing two different steps.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-2 are indefinite because it is unclear what is meant by “an operation portion configured to be displaced for instructing the driving portion of a moving direction of the soldering iron”.  The claim states that the driving portion moves the soldering iron in a direction in correspondence to a displacement direction of the operation portion.  It does not appear that the operation portion is used for instructing.  The Examiner requests that the Applicant please clarify this limitation.
Claim 2 is indefinite because it is unclear what is meant by “wherein the operation portion allows an operator operating the operation portion to perceive an operation direction of the operation portion through a tactile sense of the operator”.  How does the operation portion allow an operator to perceive an operation direction?  Is the user actually moving the operation portion?  Is the user only ‘perceiving’ a direction (interpreting or looking on) by using touch?  This limitation is confusing and the Examiner requests that the Applicant please clarify this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kamimura (JP2002-271016A from IDS).
Regarding claim 1, Kamimura discloses a soldering apparatus comprising: a soldering iron 34 having an iron tip (tip of 34) configured to melt solder; a driving portion 31 configured to move the soldering iron; and an operation portion (Tx and Ty table) configured to be displaced for instructing the driving portion of a moving direction of the soldering iron, wherein the driving portion moves the soldering iron in a direction in correspondence to a displacement direction of the operation portion during an operation on the operation portion (paragraphs 0027-0031).  
Regarding claim 2, Kamimura discloses a soldering apparatus comprising: a soldering iron 34 having an iron tip (tip of 34) configured to melt solder; a driving portion 31 configured to move the soldering iron; and an operation portion (Tx and Ty table) to be operated for instructing the driving portion of a moving direction of the soldering iron, wherein the operation portion allows an operator operating the operation portion to perceive an operation direction of the operation portion through a tactile sense of the operator, and wherein the driving portion moves the soldering iron in a direction in correspondence to the operation direction of the operation portion during an operation on the operation portion (paragraphs 0027-0031).

Allowable Subject Matter
Claims 3-9, 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested the limitations of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735